Citation Nr: 0840587	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  06-02 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability rating for service-
connected bilateral hearing loss, currently evaluated 
noncompensably (zero percent) disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The veteran served on active duty in the United States Navy 
from September 1956 to September 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana which granted service connection for 
bilateral hearing loss.  A noncompensable (zero percent) 
disability rating was assigned.  

This issue is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.


REMAND

The veteran's most recent VA examination was performed in 
April 2005.  
The veteran has indicated that his service-connected hearing 
symptomatology has worsened since that time, which was 
confirmed by the Chief of Audiology and Speech Pathology 
Service at the Jesse Brown VA Medical Center (VAMC) in 
Chicago, Illinois.  See a June 21, 2006 Memorandum of D.G.M., 
Au.D.

The Board finds that a contemporaneous VA medical examination 
is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990) [VA's duty to assist includes the conduct of a 
contemporaneous medical examination, in particular where it 
is contended that a service-connected disability has become 
worse]; see also Snuffer v. Gober, 10 Vet. App. 400 (1997) [a 
veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination].  



Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should schedule the veteran 
for an audiological examination in 
order to determine the current 
severity of the service-connected 
bilateral hearing loss.  The veteran's 
VA claims folder should be forwarded 
to the examiner for review in 
connection with the examination.  The 
report of the examination should be 
associated with the veteran's VA 
claims folder.

2.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then 
readjudicate the veteran's claim of 
entitlement to an increased disability 
rating for service-connected bilateral 
hearing loss.  If the benefit sought 
on appeal remains denied, in whole or 
in part, VBA should provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

